Eustis, J.,

delivered the opinion of the court.
This is an action on a policy of insurance on the ship Moro Castle, for the sum of six thousand dollars, being for one-half her value, fixed by the defendants at the sum of twelve thousand dollars. Before the expir.ation of the policy, the ship was destroyed by fire at the Levee in New-Orleans.
The only defence set up, is the want of interest on the part of the insured, and as the interest of the plaintiff is conclusively established, and the loss is proved, the judgment of the court below is affirmed with costs.